    Case 3:16-cr-00796-PG Document 318 Filed 12/11/18 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA,        *      Criminal No. 16-796(PG)
                                 *
          Plaintiff,             *
             v.                  *
HAROLD ESQUILIN-MONTANEZ(2)      *
          Defendant              *
___________________________      *


 NOTICE OF APPEAL PURSUANT FEDERAL RULE
      4(b)(1) OF APPELLATE PROCEDURE
TO THE HONORABLE COURT:

COMES NOW defendant, HAROLD ESQUILIN-MONTANEZ and
respectfully STATES and NOTIFIES:


     1.    On December 3, 2018, 2018 was entered in the Court’s

docket the judgment issued by Honorable Judge Juan Pérez Giménez

against HAROLD ESQUILIN-MONTANEZ. Docket 312

     2.    Notice is given that Mr. HAROLD ESQUILIN-MONTANEZ,

defendant in the above named case, hereby appeals to the United

States Court of Appeals for the First Circuit from the foregoing final

judgment entered in this case at Docket 312.

     In San Juan, Puerto Rico, today December 11, 2018.




                                  1
    Case 3:16-cr-00796-PG Document 318 Filed 12/11/18 Page 2 of 2




                             S/Jorge L. Gerena-Méndez
                             ________________________
                             Jorge Luis Gerena Méndez
                             Bar Number: 211701
                             P.O. Box 363524
                             San Juan, P.R. 00936-3524
                             Phone-Fax: 787-766-0780
                             Cell: 787-203-2118
                             Email: JLGERE@GMAIL.COM


                    CERTIFICATE OF SERVICE

I hereby certify that on December 11, 2018, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which
will send notification of such filing to AUSA David Henek.


                             S/Jorge L. Gerena-Méndez
                             ________________________
                             Jorge Luis Gerena Méndez
                             Bar Number: 211701
                             P.O. Box 363524
                             San Juan, P.R. 00936-3524
                             Phone-Fax: 787-766-0780
                             Cell: 787-203-2118
                             Email: JLGERE@GMAIL.COM




                                   2
